Citation Nr: 1614210	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-33 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to October 1969, including in the Republic of Vietnam.  Awards included the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in pertinent part, denied the claim of service connection for bilateral hearing loss.


FINDING OF FACT

The evidence is at least evenly balanced as to whether a bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
 
Following a July 2014 VA examination, the Veteran was diagnosed with bilateral hearing loss disability consistent with the audiometric requirements of 38 C.F.R. § 3.385.  In addition, reports of private audiological evaluations performed between October 1998 and March 2008 in connection with hearing conservancy programs related to the Veteran's employment reflect audiometric findings consistent with those reported on VA examination.  The Veteran has thus met the current disability requirements with regard to his claim.
 
The Veteran contends that his hearing loss disability began around the time of separation from service or shortly after separation from service as a result of exposure to rifles, machine guns, explosions, mortars, grenades, and artillery.  In a March 2014 decision, the Board resolved reasonable doubt in favor of the Veteran, finding that his tinnitus, which is a disability for which a lay person may offer a competent diagnosis, was incurred in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that ringing in the ears is capable of lay observation). 

The Veteran's DD Form 214 (Separation from Service) lists his military occupational specialty as light weapons infantryman and documents his participation in combat, as reflected by the Combat Infantry Badge awarded.  The finding that the Veteran engaged in combat is significant because a combat veteran is permitted to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  Therefore, the Board accepts the Veteran's account that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's bilateral hearing loss disability, i.e., acoustic trauma from military weapons and combat activity, is therefore established by his testimony, does not prevent him from also invoking the presumption set forth at 38 U.S.C.A. § 1154(b) in order to show that he incurred the hearing loss disability while in service.  Id. at 999.
Aside from the Veteran's competent, credible statements that he incurred his hearing loss disability around the time of separation from service or shortly after service, there is an April 2015 VA audiologist's opinion that the Veteran's hearing loss disability was not caused by service.  The audiologist reviewed the report of the July 2014 VA audiological examination and supported the conclusion by noting the Veteran denied perceived hearing loss at separation from service and by comparing the pre-induction audiogram in January 1967 with the separation audiogram in September 1969, which showed hearing thresholds well within normal limits and slightly poorer (although still within normal limits) hearing thresholds at pre-induction examination.  

While the rationale supporting the April 2015 audiologist's conclusions is consistent with the record, the audiologist failed to address the Veteran's assertion that his hearing loss began around the time of separation or shortly after separation.  Significantly, the absence of hearing loss disability in service is not in and of itself fatal to the claim for service connection for a bilateral hearing loss disability.  Rather, any disease, including a hearing loss disability, may be found service connected when first diagnosed after service and all of the evidence, including that relating to service, indicates that it was incurred in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).  The April 2015 VA opinion is therefore of limited probative value.
 
Given the limited probative value in the only negative nexus opinion and the Veteran's competent and credible testimony that his hearing loss disability manifested around the time of separation from service or shortly thereafter, the evidence is at least evenly balanced as to whether this disability is related to service.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


